106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Robert Paul PELISSERO, Petitioner.
No. 96-647.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 31, 1997.

On Petition for Writ of Mandamus.  (CA-96-57-1)
Robert Paul Pelissero, Petitioner Pro Se.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Robert Paul Pelissero petitioned this court for a writ of mandamus, alleging undue delay in the district court.  Pelissero filed a habeas corpus petition pursuant to 28 U.S.C. § 2241 (1994) on April 5, 1996.  On June 17, 1996, respondent filed a response to the petition.  In July 1996, Pelissero filed an answer, respondent filed a supplemental response, and Pelissero in turn filed a reply.


2
The writ of mandamus is a drastic remedy and should only be granted in those extraordinary situations when no other remedy is available.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because there has been significant action in this case within the last six months of the filing of the instant petition, we find that there has been no unreasonable delay in the district court.  Therefore, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED